UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

THOMAS LEE BAILEY, )
)

Petitioner, )

)

v. ) Civil Action No. l : l9-cv-()0107 (UNA)

)

KELLY ANN GENTRY, )
)

Respondent. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of petitioner’s pro se “complaint”
(“Compl.”) and application for leave to proceed in forma pauperis Petitioner is a Maryland state
prisoner designated to the North Branch Correctional Institution, located in Cumberland, MD.
Compl. at caption. He was convicted in state court, more specifically, in Harford County,
Maryland. See State of Maryland v. Bailey, Thomas Lee, No. 3R00001585 (Md. filed Nov. 24,
1994); see also State OfMaryland v. Thomas Bailey, No. l2K9400l287 (Md. filed Dec. 28, 1994);

Petitioner challenges his conviction and seeks immediate release. See Compl. at 1_2, 5-
ll. Federal court review of state convictions is available under 28 U.S.C. § 2254 only after the
exhaustion of available state remedies. 28 U.S.C. § 2254(b)(l). Thereafter, “an application for a
writ of habeas corpus [ ] made by a person in custody under the judgment and sentence of a State
court . . . may be filed in the district court for the district wherein such person is in custody or in
the district court for the district within which the State court was held which convicted and
sentenced [petitioner] and each of such district courts shall have concurrent jurisdiction to entertain
the application.” 28 U.S.C. § 224l(d). Therefore, this court lacks jurisdiction over petitioner's §

2254 habeas “complaint.”

For the foregoing reasons, this action will be dismissed A separate Order accompanies

_nited Stat_es .l)istrict Judge%

this Memorandum Opinion.

    

Date: January H,2019

